Citation Nr: 1215336	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  04-41 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tremors and seizures, to include as due to an undiagnosed illness.   

2.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for sleep disturbance, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for renal insufficiency, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for skin rash, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for generalized joint pain, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for short-term memory loss, to include as due to an undiagnosed illness.  

9.  Entitlement to service connection for anxiety attacks, to include as due to an undiagnosed illness.  

10.  Entitlement to service connection for urinary urgency and frequency, to include as due to an undiagnosed illness.  

11.  Entitlement to service connection for erectile dysfunction, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel





INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977 and from June 1980 to September 1992, including service in Southwest Asia.  

This appeal comes before the Board of Veterans Appeals (Board) of the Department of Veterans Affairs (VA) from a March 2004 decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

In January 2007, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

In April 2007 and October 2010, the Board remanded these claims for additional development.  The case has been returned to the Board for further review.  

The Board construes the claim for service-connection for generalized joint pain to include a right shoulder disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

A dislocated right shoulder was aggravated by at least two additional dislocations during the Veteran's active peacetime service, resulting in slight deformity of the posterior lateral humeral head with degenerative changes of the acromioclavicular and glenohumeral joints.  


CONCLUSION OF LAW

The criteria for service-connection for slight deformity of the posterior lateral humeral head of the Veteran's right shoulder with degenerative changes of the acromioclavicular and glenohumeral joints have been met.  38 U.S.C.A. §§ 101(16), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A notice that fully complied with the requirements of the VCAA was sent to the claimant in April 2007.  The April 2007 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the joint claims by way of a supplemental statement of the case issued in January 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  This complied with the notice requirements of VCAA.  

Further, as the Board is granting in full the benefits sought on appeal for the right shoulder, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  



Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).   

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability under went no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.304(b) (2011).  

Background

The file contains the service treatment records for the Veteran's first period of service.  When the Veteran was examined for service in August 1974, he reported having had a dislocation of the right shoulder in January of that year.  The examination report shows his upper extremities were normal.  A consultation sheet, dated in November 1975 shows he had a recurrent dislocation, which was reduced in the emergency room.  He was given a temporary, 14 day duty restriction for a dislocation of the right shoulder.  In February 1976, he was seen at the orthopedic clinic after something fell on his shoulder.  The X-rays did not show a fracture or dislocation, but the right shoulder was markedly swollen with tenderness over the capsule.  He was again given a temporary, 14 day duty restriction for a dislocation of the right shoulder.  In July 1977, the Veteran complained of right shoulder pain for 4 days, but it seemed to the examiner to be alright.  The Veteran's upper extremities were reported to be normal on examination for separation from active service, in August 1977.  

In December 2010, the Veteran had a VA examination following Gulf War guidelines.  X-ray studies revealed slight deformity of the posterior lateral humeral head of the Veteran's right shoulder with degenerative changes of the acromioclavicular and glenohumeral joints.  The diagnosis was degenerative joint disease and capsular tear of the right shoulder at least as likely as not caused by recurrent dislocations early in military service.  

Conclusion

In this case, there is documentation of injury in service; there is medical documentation of a current right shoulder disability; and there is a medical opinion connecting the current disability to the injury in service.  There is no competent evidence against the claim.  

A dislocation makes the shoulder susceptible to further injury.  However, those additional injuries need not happen, so the damage need not progress.  Further injury is not the natural progress of the disease.  In this case, the Veteran did sustain further injury during his active service and we have a medical opinion that those injuries resulted in the current disability picture.  Moreover, in light of the findings on entrance examination, it cannot be said that the pre-existing shoulder injury was disabling to any significant extent.  Consequently, it is appropriate to award service-connection for the entirety of the current disability.     





ORDER

Service-connection for slight deformity of the posterior lateral humeral head of the Veteran's right shoulder with degenerative changes of the acromioclavicular and glenohumeral joints is granted.  


REMAND

The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders and that VA has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board remanded the case in April 2007 and October 2010.  Because those remands were not complied with, the Board is required to remand the case again.  

In April 2007 and again in October 2010, the Board directed the agency of original jurisdiction (AOJ) to make additional attempts to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC).  A VA Form 3101 shows that another request for the Veteran's service treatment records was made in October 2010 and the response was that the records were negative for images for this Veteran.  The AOJ also wrote to the Veteran in October 2010 and asked him to identify all service department facilities where he received in-service treatment, as well as private physicians and hospitals.  He did not respond.  Because the AOJ has done as much as it can to develop the record, without the Veteran's further assistance, the Board finds that the AOJ has substantially complied with the request to develop service department and private medical records.  

The Veteran's SSA records have been obtained and associated with the claims file.  

In its April 2007 and October 2010 remands, the Board specified that the Veteran should be afforded a period of observation and evaluation at a VA facility.  The reason for requesting a period of observation and evaluation at a VA facility is simply that a person who is having a seizure is not in a good position to describe it.  Thus, a mere examination in which the person is asked to describe a seizure is not adequate.  Although the Board twice emphasized the need for a period of observation and evaluation, the Veteran was not accorded such a period.  The examinations he was given were not adequate and did not substantially comply with the April 2007 or October 2010 Board remands.  Also, the Veteran has a skin condition manifested by the flare-up of lesions.  Examiners have noted skin changes following these lesions but have not actually observed the lesions.  Such observation would be useful in the diagnosis of the claimed skin condition.  Consequently, the case must again be remanded to comply with the Board's instructions in this regard.  

Both 2007 and 2010 Board remands repeatedly emphasized the need for a complete rationale for the examiner's opinions.  A rationale is, "a set of reasons or a logical basis for a course of action or a particular belief; he explained the rationale behind the change."  Concise Oxford American Dictionary, 737 (2006).  The December 2010 Gulf War examination concluded with "Rationale: Service medical records, CPRS records, claims file, medical history, and physical examination."  That does not meet the definition of rationale and it is certainly not a complete rationale.  The Court has emphasized over and over again the need for a good explanation in a medical opinion.  The explanation need not be lengthy but it must address the question of a connection to service in some logical analysis.  Here, the December 2010 examination "Rationale" completely failed to address the question of a connection to service or provide any logical analysis.  This is particularly important in this case because some examiners in other cases have given negative opinions based on a lack of documentation.  In this case, the Government lost the Veteran's service treatment records for his second period of service, which covered 12 years, so we must insure that the loss of records is not held against him.  Also, the Veteran has provided testimony of continuity of symptoms and a lay witness is competent to provide such testimony.  Gregory v. Brown, 8 Vet. App. 563 (1996); Falzone v. Brown, 8 Vet. App. 398, 406 (1996).  Thus, VA must also insure that the examiner's reasoning takes due consideration of the Veteran's lay statements.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be contacted and asked to provide the locations of all service department facilities where he received in-service treatment.  If the Veteran responds, the AOJ should take all appropriate steps to secure the service treatment record from the listed locations.  

2.  The AOJ should obtain a complete copy of the Veteran's VA clinical records from May 2007 to the present and associate them with the claims folder.  

3.  The AOJ should ask the Veteran to identify and provide releases for any private treatment for the conditions at issue.  If the Veteran responds, the AOJ should obtain the relevant private records and associate them with the claims folder.  

4.  Then, the appellant should be scheduled for a period of observation and evaluation at a VA facility.  The Veteran should be evaluated by at least two VA physicians, to include a specialist in undiagnosed illness disorders.  All indicated tests and studies should be performed, and all clinical findings should be reported in detail and correlated to specific diagnoses.  The claims file and a complete copy of this remand should be made available to the physicians designated to examine the appellant.  A comprehensive clinical history should be obtained.  The examination reports should include discussions of the Veteran's documented medical history and assertions.  Based on a thorough review of the evidence of record, the examiners should provide opinions, with complete rationale, with respect to the following: 

What are the most accurate etiologies and diagnoses as to the Veteran's complaints and symptoms relating to: 
a.  seizures and/or tremors, 
b.  fatigue, 
c.  sleep disturbance, 
d.  renal insufficiency, 
e.  skin rash, 
f.  generalized joint pain, 
g.  headaches, 
h.  short-term memory loss, 
i.  anxiety attacks, 
j.  urinary urgency and frequency, and 
k.  erectile dysfunction?  

For each disability claimed, the examiners should provide an opinion, with a complete rationale (that is a thorough explanation for each disorder), as to whether it is at least as likely as not (50 percent probability or more) that the claimed disorders had their onset during active service, are of post service onset, or are related to an undiagnosed illness.  The opinion should discuss the Veteran's lay statements of a continuity of symptoms since service, with a discussion of the medical reasons why the reported continuity would be or not be valid.  

In formulating their medical opinions, the examiners are asked to consider that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The Board again notes that a mere conclusion that a disorder is not related to service is not sufficient; a logical analysis is required.  

Also, the mere listing of evidence does not constitute a rationale, a thorough explanation is required.  

5.  The AOJ must ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide a period of observation and evaluation in a VA facility and the need for a complete rationale for the medical opinions.  If the reports are insufficient, or if any requested action is not undertaken or deficient, it should be returned to the examiner for necessary corrective action.  See Stegall.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


